Citation Nr: 0302234	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
July 15, 1996, through March 26, 2000, and 70 percent 
disabling from March 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  When the case was before the 
Board in August 1999, the issue of entitlement to a higher 
initial rating for PTSD was remanded for further development.  
While the case was in remand status, the rating for PTSD was 
increased to 70 percent, effective March 27, 2000.  The case 
was returned to the Board in November 2002.


REMAND

In the November 1996 rating decision on appeal, the veteran 
was granted service connection for PTSD, effective July 15, 
1996.  The criteria for rating PTSD were revised, effective 
November 7, 1996.  The veteran is entitled to the application 
of the version of the regulation that is more favorable to 
him from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

In the August 1999 remand, the Board directed the RO to 
consider the veteran's claim under the former and revised 
criteria and to inform the veteran of the former criteria for 
evaluating PTSD.  None of the adjudicative actions of record 
reflects that the RO has considered the veteran's claim under 
the former rating criteria.  Moreover, the RO has not 
informed the veteran of the former rating criteria.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The RO should determine if higher initial 
ratings are warranted for the veteran's 
PTSD under the former criteria for 
evaluating this disorder.  Unless a 100 
percent rating is granted from the 
effective date of service connection, the 
RO should issue a supplemental statement 
of the case reflecting consideration of 
the former criteria and specifically 
informing the veteran of the former 
criteria.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran or his representative unless they 
are otherwise notified by the RO.  By this remand the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 




Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




